Citation Nr: 0919169	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  05-02 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a headache disorder, 
claimed as secondary to service-connected pre-retinal 
hemorrhage of the left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and M.S.


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1969 to 
September 1971 with subsequent service in the Army National 
Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied entitlement 
to service connection for a headache disorder secondary to a 
service-connected pre-retinal hemorrhage of the left eye.  
The Board remanded the appeal for additional development in 
June 2007.  Additional service department records were 
received and associated with the claims file since the prior 
final denial.  In a December 2007 Supplemental Statement of 
the Case, the RO denied the appeal.

In October 2008, the Board denied the Veteran's claim for 
service connection for a headache disorder on a direct basis 
and again remanded the issue of service connection for a 
headache disorder on a secondary basis to the RO for 
additional development.  The development has been completed 
and the issue is now before the Board for adjudication.

A transcript of the March 2006 hearing before the undersigned 
member of the Board has been associated with the claims file.


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the issues 
addressed in this decision have been obtained by VA.

2.  The competent medical evidence of record does not show a 
headache disorder that is causally or etiologically related 
to a service-connected disability.


CONCLUSION OF LAW

A headache disorder is not due to, the result of, or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5017 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim of entitlement to service 
connection for a headache disorder secondary to a service-
connected left eye disability, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Prior to the adjudication of the Veteran's claim, a letter 
dated in August 2003 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Veteran 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to his claim.  The letter informed 
the Veteran that additional information or evidence was 
needed to support his service connection claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  A subsequent notice 
letter was sent in June 2007 as well.

In this case, the Veteran's service, VA, and private 
treatment records have been obtained, to the extent possible.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The Board notes that the Veteran 
was afforded a VA examination in connection with his claim in 
November 2008.  See 38 C.F.R. § 3.159(c)(4).  

Since the Board has concluded that the preponderance of the 
evidence is against the Veteran's claim of secondary service 
connection, any questions as to the appropriate disability 
rating or effective dates to be assigned are rendered moot 
and no further notice is needed.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In summary, the Veteran has been made aware of the 
information and evidence necessary to substantiate his claim 
and is familiar with the law and regulations pertaining to 
the claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  

Law and Analysis

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disorder 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service. 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2008).  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service.  38 C.F.R. §§ 3.303, 3.304 (2008). 

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disorder, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disorder and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

Additionally, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

In this case, the Veteran reported that his headache disorder 
began in 1970 while he was stationed in Vietnam.  The Veteran 
reported that he started having headaches around the same 
time that he was treated for his service-connected left eye 
disability.  The Veteran contends that the headaches are the 
result of a left eye disability for which he is service-
connected.  See March 2006 hearing transcript; January 1998 
statement.  As noted above, the Board denied the claim of 
service connection for a headache disorder on a direct basis 
in an October 2008 decision.  Thus, only the secondary 
service connection issue will be decided in this decision.

Historically, the Board notes that the Veteran was granted 
service connection for left eye pre-retinal hemorrhage in a 
February 1999 rating decision.  

A review of the service records shows no complaint of or 
treatment for headaches or migraines related to a pre-retinal 
hemorrhage.  In fact, the only evidence of headaches is found 
in a July 1993 National Guard medical examination report 
which indicated that the Veteran complained of a headache and 
profuse sweating.  The Veteran was diagnosed with extremely 
high blood pressure at that time and was treated with blood 
pressure medication before being released on light duty for 
the remainder of annual training.  

VA and private treatment records show treatment for headaches 
since 1980, but there is no evidence of a causal connection 
between the headaches and the Veteran's service-connected 
left eye disability.  The Board notes that there were four 
such complaints between 1980 and 1996, two of which appear to 
have been associated with elevated blood pressure readings.  
A February 1999 VA eye examination diagnosed cluster type 
migraines occurring once or twice per month.  The examiner 
gave no indication that the migraines were related to a 
service-connected disorder.  A January 2005 VA treatment 
record showed complaints of headaches and chest pain and was 
treated for hypertension and an aneurysm after which the 
Veteran denied further headaches.  An October 2005 VA eye 
examiner diagnosed headaches.

In November 2008, the Veteran was afforded a VA examination 
to determine whether the Veteran's headaches are related to 
his service-connected left eye disability.  The examiner 
noted that the Veteran complained of headaches with no 
associated symptoms and that recent ophthalmologic 
examinations failed to find any evidence of an intraocular 
hemorrhage.  Upon examination and review of the claims file, 
the examiner diagnosed headaches not elsewhere classified.  
The examiner then opined, in essence, that the Veteran's 
headaches were not related to or aggravated by his service-
connected left eye disability.  

In light of the medical evidence above, the Veteran has not 
provided competent evidence showing his headaches are 
proximately caused or aggravated by his service-connected 
left eye disability.  Therefore, the claim must fail.

With respect to the Veteran's own contentions that his 
current headaches are due to his left eye disability, a 
layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  In the present case, although the Veteran 
in medical records dated in 2004 and 2005 gave a history of 
the onset of headaches associated with his left eye 
disability since Vietnam (see e.g. October 2005 VA 
examination report), not only are the contemporaneous records 
not supportive of this assertion, but establishing a causal 
relationship between a headache disorder and the Veteran's 
service-connected left eye disorder is the type of opinion 
that requires medical expertise.

The Board finds that the Veteran's lay statements are 
outweighed by post-service treatment records and the 2008 VA 
medical opinion cited above.  

Therefore, the Board concludes the preponderance of the 
evidence is against finding that the Veteran's headache 
disorder is etiologically related to his service-connected 
left eye disability.  In making this determination, the Board 
has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state 
of equipoise of positive and negative evidence to otherwise 
grant the Veteran's claim.



ORDER

Service connection for  a headache disorder claimed as 
secondary to service-connected pre-retinal hemorrhage of the 
left eye is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


